Case 4:18-cv-00644 Document 65-4 Filed on 11/18/19 in TXSD Page 1 of 5




                       EXHIBIT MM

         Draycott Employee Performance
                Evaluation 2007,
                   HOU00007002-7005
Case 4:18-cv-00644 Document 65-4 Filed on 11/18/19 in TXSD Page 2 of 5




                                                                         HOU00007002
Case 4:18-cv-00644 Document 65-4 Filed on 11/18/19 in TXSD Page 3 of 5




                                                                         HOU00007003
Case 4:18-cv-00644 Document 65-4 Filed on 11/18/19 in TXSD Page 4 of 5




                                                                         HOU00007004
Case 4:18-cv-00644 Document 65-4 Filed on 11/18/19 in TXSD Page 5 of 5




                                                                         HOU00007005
